UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-1061


PAUL A. LEWIS,

                 Plaintiff – Appellant,

          v.

SLOAN D. GIBSON,     Acting    Secretary   of    the   Department   of
Veteran Affairs,

                 Defendant – Appellee,

          and

DEPARTMENT OF VETERANS AFFAIRS; ERIC K. SHINSEKI, SECRETARY
OF DEPARTMENT OF VETERAN AFFAIRS,

                 Defendants.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Senior District Judge. (1:12-cv-01189-JAB-JEP)


Submitted:   July 31, 2015                      Decided:   August 14, 2015


Before SHEDD, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mary March Williams Exum, THE EXUM LAW OFFICE, Asheville, North
Carolina, for Appellant. Joan B. Binkley, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Paul Lewis (“Appellant”) appeals the district court’s order

granting    the    motion      for    summary    judgment     filed   by   Sloane   D.

Gibson, Acting Secretary of the Department of Veterans Affairs

(“VA”),     and    dismissing        Appellant’s    employment        discrimination

complaint.        Appellant argues that the VA failed to reasonably

accommodate his medical disabilities and retaliated against him

for filing a complaint with the Equal Employment Opportunity

Commission (“EEOC”).           We affirm.

     We     review       the     grant     of    summary      judgment     de    novo.

Cloaninger v. McDevitt, 555 F.3d 324, 330 (4th Cir. 2009).                          All

facts and reasonable inferences are viewed “in the light most

favorable to the non-moving party.”                 Dulaney v. Packaging Corp.

of Am., 673 F.3d 323, 330 (4th Cir. 2012).                    Summary judgment is

only appropriate when “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter

of law.”      Fed. R. Civ. P. 56(a).               “Conclusory or speculative

allegations       do   not     suffice,    nor    does   ‘a    mere    scintilla    of

evidence’     in       support       of   [the   non-moving      party’s]       case.”

Thompson v. Potomac Elec. Power Co., 312 F.3d 645, 649 (4th Cir.

2002) (quoting Phillips v. CSX Transp., Inc., 190 F.3d 285, 287

(4th Cir. 1999) (per curiam)).

     Appellant first contends that the VA failed to reasonably

accommodate his disabilities.               The Rehabilitation Act prohibits

                                            3
federal      agencies        from     discriminating           against         a     qualified

individual “solely by reason of her or his disability.”                                        29

U.S.C. § 794(a).

      To establish a claim under the Rehabilitation Act for a

failure to accommodate, a plaintiff must show that (1) he has a

disability; (2) his employer knew of the disability; (3) with

reasonable accommodations he is otherwise qualified to perform

the essential functions of the employment position in question;

and   (4)     his      employer        refused       to     make        such        reasonable

accommodations.        See Wilson v. Dollar Gen. Corp., 717 F.3d 337,

345   (4th     Cir.        2013)     (listing      elements        of    a         failure     to

accommodate     claim        brought       pursuant       to    the      Americans           with

Disabilities Act (“ADA”)); cf. Doe v. Univ. of Md. Med. Sys.

Corp., 50 F.3d 1261, 1264 n.9 (4th Cir. 1995) (explaining that

the   same    analysis       is     applied   to    ADA     and    Rehabilitation             Act

discrimination claims).              This dispute centers on the qualified

individual      element.               This        element        consists            of      two

considerations: whether the specific accommodation requested was

reasonable     and     whether,       if    the    requested       accommodation              was

provided, the plaintiff could perform the essential functions of

the position.         Jacobs v. N.C. Admin. Office of the Cts., 780
F.3d 562, 580 (4th Cir. 2015).

      The     accommodations           requested       by      Appellant            were      not

reasonable.           He     first     proposed       that      DVAMC        decrease        its

                                              4
performance standards; but doing so would necessitate changing

the essential functions of his employment.               Courts have roundly

held that such requests are unreasonable.               See, e.g., Lucas v.

W.W.   Grainger,   Inc.,   257 F.3d 1249,   1260    (11th   Cir.   2001)

(“[E]mployers are not required to transform the position into

another one by eliminating functions that are essential to the

nature of the job as it exists.”); accord Fjellestad v. Pizza

Hut of Am., Inc., 188 F.3d 944, 950 (8th Cir. 1999).                 He also

requested a reduced workload, but “an accommodation that would

require    other   employees     to   work     harder     is   unreasonable.”

Mason v. Avaya Commc’ns, Inc., 357 F.3d 1114, 1121 n.3 (10th

Cir. 2004); accord     Bratten v. SSI Servs., Inc., 185 F.3d 625,

632 (6th Cir. 1999); Hammel v. Eau Galle Cheese Factory, 407
F.3d 852, 866-67 (7th Cir. 2005).            His request for an assistant

is likewise unreasonable because the Rehabilitation Act -- like

the ADA -- does not “require an employer to hire an additional

person to perform an essential function of a disabled employee’s

position.”    Martinson v. Kinney Shoe Corp., 104 F.3d 683, 687

(4th Cir. 1997).      Accordingly, we conclude that the district

court appropriately granted summary judgment as to Appellant’s

failure to accommodate claim.

       Appellant’s remaining challenge is that the VA retaliated

against him for filing an EEOC complaint.                  To prevail on a

retaliation claim, a plaintiff must either provide sufficient

                                      5
direct and indirect evidence of retaliation, or proceed under

the   familiar    burden-shifting        framework         of   McDonnell    Douglas

Corp. v. Green, 411 U.S. 792 (1973).                   Cf. Rhoads v. FDIC, 257
F.3d 373, 392 (4th Cir. 2001).

      Under the former avenue, a plaintiff must produce direct or

indirect evidence of a “stated purpose to discriminate . . . of

sufficient      probative     force     to     reflect     a    genuine    issue    of

material fact.”         Rhoads, 257 F.3d at 391 (quoting Brinkley v.

Harbour Recreation Club, 180 F.3d 598, 607 (4th Cir. 1999)).

“What is required is evidence of conduct or statements that both

reflect directly the alleged discriminatory attitude and that

bear directly on the contested employment decision.”                         Id. at

391-92 (quoting Brinkley, 180 F.3d at 607).

      Under the latter, a plaintiff must first establish a prima

facie case of retaliation by demonstrating “(1) that he engaged

in a protected activity; (2) that his employer took an adverse

employment action against him; and (3) that a causal connection

existed between the protected activity and the asserted adverse

action.”     King      v.   Rumsfeld,    328 F.3d 145,   150-51    (4th     Cir.

2003).     If    the   plaintiff      establishes      a   prima   facie    case    of

discrimination, the burden of production shifts to the defendant

to articulate a legitimate, nonretaliatory basis for the action.

See Laing v. Fed. Express Corp., 703 F.3d 713, 719 (4th Cir.

2013).     Notably, when the defendant proposes such a basis, “it

                                         6
is not our province to decide whether the reason was wise, fair,

or even correct, ultimately, so long as it truly was the reason

for the plaintiff’s termination.”                     Id. at 722 (quoting Hawkins

v. PepsiCo, Inc., 203 F.3d 274, 279 (4th Cir. 2000)).                              If the

defendant meets this burden, the plaintiff must show that the

proffered reason is pretextual.                     See id. at 719.             While not

necessarily       required,         comparator       evidence     --    “evidence     that

other employees who were similarly situated to the plaintiff

(but     for     the    protected          characteristic)       were     treated     more

favorably -- is “‘especially relevant’ to a showing of pretext.”

Id. (quoting McDonnell Douglas, 411 U.S. at 804).

       We hold that there is insufficient evidence to sustain a

claim of retaliation under either approach.                       Appellant offers no

direct     evidence          of     retaliatory       motive,     and     the    temporal

proximity       between      his     protected      activity     and    termination    is,

without more, insufficient to create a genuine issue of material

fact.     Even assuming that he could state a prima facie case of

retaliation, the VA offered a legitimate, non-retaliatory reason

for his termination: performance.                   Appellant presents nothing to

suggest        that    the        VA’s    proffered      basis    was     insincere    or

pretextual.       We thus agree with the district court’s decision to

grant    the     VA’s     motion         for   summary    judgment      on   Appellant’s

retaliation claim.



                                                7
     Accordingly,     we   affirm    the   district    court’s      order.      We

dispense   with     oral   argument    because       the    facts    and     legal

contentions   are   adequately      presented   in    the   materials      before

this court and argument would not aid the decisional process.



                                                                       AFFIRMED




                                      8